Case 21-14282-SMG Doc 45-1 Filed 08/23/21 Page 1 of 3

 

 

CHILD SUPPORT
INFORMATION

 

 

 

 

Florida Department of Revenue
Child Support Program

1900 West Commercial Blvd., Suite 190
Ft. Lauderdale, FL 33309

1 SSIES (5437)

Support Depository»
j P.O. Box 14248 \
Ft. Lauderdale, FL 33302 \
540 SE 3rd Avenue i i
1-954-831-7309 ky ston) cer Hy icadla
\- Processing and recording payments
\t Providing official records for the ve seus

ey online:
Pay by electronic check or credit card (fees may apply)

* Florida State Disbursement Unit SMART ePay*
fl.smartchildsupport.com
*No fees when paying by electronic check

* Clerks of Court Website
myfloridacounty.com

Pay by mail:
« Include on your payment your name and
address, case number, and county name

* Mail your check or money order to:
Florida State Disbursement Unit
P.O. Box 8500
Tallahassee, FL 32314-8500

 

Pay by employer: = E
* Automatic payroll deduction ;
&

FLORIDA

CS-05CFO07 R. 5/18

 

HELPFUL RESOUR E

oo]
=
=
ade
=
Lu

co
a
So
-
=
E
=
a
cy

a

FLORIDA

DA DEPARTMENT OF REVENUE

SHILD SUPPORT

RAM

 

Exhibit!
Case 21-14282-SMG Doc 45-1 Filed 08/23/21 Page 2 of 3

 

Z Child Support Program ae
FLORIDA Declaration of Unpaid Support - Alimony
Wvbiade| Rocio Navayre he 00!1570%3e¢

Parent due alimony: Enter Name Child Support Case Number: et nter Numbesy-

Parent who owes alimony: Enter Nameé train Nav rvete. Court Case Number: Enter Number } iQ -o12 6{ +

1. The most recent order entered in this case required a payment for alimony of : oO (1)
per nond+ (2) and established a total amount due of $ +25 3) as of C<t-0O4- 20 fA).

The first payment of alimony under this order was due _ Alou. 7 /7@ (5).

2. Monthly accounting of payments due and paid:

Year: 2.0'4 Year: 2020 Year; 2024

Due Due Paid

        
   
  
 

   
   

    

Due

   
   
 

January

   

0

   
   

February
March
April
May

+0

    
 
    
  

  
  

      

oO
June e

   

July o

  

August

  
 
   
 

September
October
November

 
    
    
 
 
  

December
Subtotal

Year: Year: Year:

January

  
    
    
  
     

February
March
Aoril
May

  
  
  

June
July
August
September
October
November

  

  
   
   
 

December
Subtotal

      

   

     

  

A |B A \ 3

3, Total Amount Due$ {5S 4 00 (6) Total Amount Paid $__/ > = (7)
Total Amount Owed $_! 3.650 (8) As Of. Agost - 02-702 f
Number of additional pages attached: (10)

4. Under penalty of perjury, | Enter Name declare the facts stated in this Declaration of Unpaid Support -
Alimony are true.

Signature: ghia fo Date: yoy -O2 - 2071

 

Page 1 of 1
Case 21-14282-SMG Doc 45-1 Filed 08/23/21 Page 3 of 3

. CS-PO11ac
Child Support Program N. 04/21

 

Declaration of Unpaid Support - Child Support

2 Dipaervenr of Revestot

FLORID

Nvbi lodio Navarrete. EC O15 +0 83
Parent due support: Enter \Geaeh Ho Bae Child Support Case Number: Enter Number 4

Parent who owes support: Enter Name eprain Naudtre tt Court Case Number: Enter Number Ig-OI1zZzEel+

« 2
1. The most recent order entered in this case required a payment for child support of $ Gag —_ (1)
per Mont (2) and established a total amount due of 8 494Q_.°* 3) as of october 4/201]

The first payment of child support under this order was due ajou: if .20/9 (5)
2. Monthly accounting of payments due and paid:

_ Year: 20|9 Year. 2020 Year: 20 Ef
' | Due Paid Due | Paid

           
  

   
  

   
      
      

  
   

Due Paid

January ey

 
 
  
 

|
February

  
 

         
  
   

March
April
May

Gels

115
(is
\
52

      
   

   

qe
2

 

   

   

June

   

    
  
  

 

   
  
 
   
 
   
 

July

      

August thee

 

September
October
November

  

December
Subtotal

   
  
  

| A

  

Year: Year: Year:

    
  

Due
January

  
 
  
 
   
  

February

 
  

March
April
May

  

June
July
August

   
  

  
 
 
 
   
   

September
October
November

  

  

December

Subtotal
j , SG
3. Total Amount Due$ 10% aA .* (6) Total Amount Paid $ aD “ ’ (7)
Total Amount Owed $_{§ 34 As Of: Agost. fo Z/2f2}
Number of additional pages attached: (10)

ouee are true.
Signature: Ste Date: _Aaoe | af 202/

ev y

Page 2 of 2
